Exhibit 10.1

 

Execution Copy

 

REGISTRATION RIGHTS AGREEMENT, dated as of November 28, 2005 (this “Agreement”),
between Kerr-McGee Corporation, a Delaware corporation (“Kerr-McGee”) and Tronox
Incorporated, a Delaware corporation (the “Tronox”).

 

INTRODUCTION

 

Kerr-McGee and Tronox are parties to a Master Separation Agreement, dated as of
the date hereof (the “Master Separation Agreement”).  Capitalized terms used
herein and not otherwise defined have the meanings assigned to them in the
Master Separation Agreement.

 

Pursuant to the terms of the Master Separation Agreement, immediately following
the consummation of the Initial Public Offering, Kerr-McGee will own directly or
indirectly all of the issued and outstanding shares of the Class B common stock,
par value $0.01 per share, of Tronox (the “Class B Common Stock”).  Pursuant to
the Master Separation Agreement, Kerr-McGee has sole and absolute discretion to
determine whether to consummate the Distribution.

 

Tronox and Kerr-McGee desire to make certain arrangements to provide Kerr-McGee
with registration rights with respect to shares of Class B Common Stock it owns.

 

In consideration of the mutual agreements, provisions and covenants set forth in
this Agreement the parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE I
EFFECTIVENESS OF AGREEMENT

 


SECTION 1.1.                                   EFFECTIVE DATE. THIS AGREEMENT
SHALL BECOME EFFECTIVE UPON THE CLOSING DATE.


 


SECTION 1.2.                                   SHARES COVERED.  THIS AGREEMENT
COVERS ALL SHARES OF CLASS B COMMON STOCK THAT ARE BENEFICIALLY OWNED BY
KERR-MCGEE OR ANY PERMITTED TRANSFEREE (AS DEFINED IN SECTION 2.5) FROM TIME TO
TIME, WHETHER OR NOT HELD IMMEDIATELY FOLLOWING THE INITIAL PUBLIC OFFERING
(SUBJECT TO THE PROVISIONS OF SECTION 7, THE “SHARES”).  THE SHARES SHALL
INCLUDE ANY SECURITIES ISSUED OR ISSUABLE WITH RESPECT TO THE SHARES BY WAY OF A
STOCK DIVIDEND OR A STOCK SPLIT OR IN CONNECTION WITH A COMBINATION OF SHARES,
RECAPITALIZATION, MERGER, CONSOLIDATION OR OTHER REORGANIZATION.  KERR-MCGEE AND
ANY PERMITTED TRANSFEREES ARE EACH REFERRED TO HEREIN AS A “HOLDER” AND
COLLECTIVELY AS “HOLDERS” AND THE HOLDERS OF SHARES PROPOSED TO BE INCLUDED IN
ANY REGISTRATION UNDER THIS AGREEMENT ARE EACH REFERRED TO HEREIN AS “SELLING
HOLDER” AND COLLECTIVELY AS “SELLING HOLDERS”.


 

ARTICLE II
DEMAND REGISTRATION

 


SECTION 2.1.                                   NOTICE.  UPON THE TERMS AND
SUBJECT TO THE CONDITIONS SET FORTH HEREIN, UPON WRITTEN NOTICE OF ANY HOLDER
REQUESTING THAT TRONOX EFFECT THE REGISTRATION UNDER THE SECURITIES ACT, OF
1933, AS AMENDED (THE “SECURITIES ACT”) OF ANY OR ALL OF THE SHARES HELD BY IT,
WHICH NOTICE SHALL SPECIFY THE INTENDED METHOD OR METHODS OF DISPOSITION OF SUCH
SHARES (WHICH METHODS MAY INCLUDE, WITHOUT LIMITATION, A SHELF REGISTRATION, A
CONVERTIBLE REGISTRATION OR AN

 

--------------------------------------------------------------------------------


 


EXCHANGE REGISTRATION (AS SUCH TERMS ARE DEFINED IN SECTION 2.6)), TRONOX WILL,
WITHIN FIVE DAYS OF RECEIPT OF SUCH NOTICE FROM ANY HOLDER, GIVE WRITTEN NOTICE
OF THE PROPOSED REGISTRATION TO ALL OTHER HOLDERS, IF ANY, AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO EFFECT (AT THE EARLIEST REASONABLE DATE) THE
REGISTRATION UNDER THE SECURITIES ACT OF SUCH SHARES (AND THE SHARES OF ANY
OTHER HOLDERS JOINING IN SUCH REQUEST AS ARE SPECIFIED IN A WRITTEN NOTICE
RECEIVED BY TRONOX WITHIN 15 DAYS AFTER RECEIPT OF TRONOX’S WRITTEN NOTICE OF
THE PROPOSED REGISTRATION) FOR DISPOSITION IN ACCORDANCE WITH THE INTENDED
METHOD OR METHODS OF DISPOSITION STATED IN SUCH REQUEST (EACH REGISTRATION
REQUEST PURSUANT TO THIS SECTION 2.1 IS REFERRED TO AS HEREIN AS A “DEMAND
REGISTRATION”); PROVIDED, HOWEVER, THAT:


 

(I)                                     TRONOX SHALL NOT BE OBLIGATED TO EFFECT
REGISTRATION WITH RESPECT TO SHARES PURSUANT TO THIS SECTION 2 WITHIN 90 DAYS
AFTER THE EFFECTIVE DATE OF A PREVIOUS REGISTRATION, OTHER THAN A SHELF
REGISTRATION, EFFECTED WITH RESPECT TO CLASS B COMMON STOCK PURSUANT TO THIS
SECTION 2;

 

(II)                                  IF AT THE TIME A DEMAND REGISTRATION IS
REQUESTED PURSUANT TO THIS SECTION 2, TRONOX DETERMINES IN THE GOOD FAITH
JUDGMENT OF THE GENERAL COUNSEL OF TRONOX, TO BE CONFIRMED WITHIN 15 DAYS BY THE
TRONOX’S BOARD OF DIRECTORS (THE “BOARD”), THAT SUCH REGISTRATION WOULD
REASONABLY BE EXPECTED TO REQUIRE THE DISCLOSURE OF MATERIAL INFORMATION THAT
TRONOX HAS A BONA FIDE BUSINESS PURPOSE TO KEEP CONFIDENTIAL AND THE DISCLOSURE
OF WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON ANY ACTIVE PROPOSAL BY TRONOX
OR ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY MATERIAL ACQUISITION, MERGER,
CONSOLIDATION, TENDER OFFER, OTHER BUSINESS COMBINATION, REORGANIZATION,
SECURITIES OFFERING OR OTHER MATERIAL TRANSACTION, TRONOX MAY POSTPONE THE
FILING OR EFFECTIVENESS OF SUCH REGISTRATION UNTIL THE EARLIER OF (I) 15
BUSINESS DAYS AFTER THE DATE OF DISCLOSURE OF SUCH MATERIAL INFORMATION, OR
(II) 75 DAYS AFTER TRONOX MAKES SUCH DETERMINATION; PROVIDED, HOWEVER, THAT
TRONOX MAY DELAY A DEMAND REGISTRATION HEREUNDER ONLY ONCE IN ANY 12-MONTH
PERIOD;

 

(III)                               EXCEPT IN THE CASE OF A CONVERTIBLE
REGISTRATION OR AN EXCHANGE REGISTRATION, THE NUMBER OF SHARES ORIGINALLY
REQUESTED TO BE REGISTERED PURSUANT TO ANY REGISTRATION REQUESTED PURSUANT TO
THIS SECTION 2 SHALL COVER SHARES REPRESENTING AT LEAST 10% OF THE AGGREGATE
SHARES OF ALL CLASSES OF TRONOX COMMON STOCK THEN ISSUED AND OUTSTANDING;

 

(IV)                              IF A DEMAND REGISTRATION IS AN UNDERWRITTEN
OFFERING AND THE MANAGING UNDERWRITERS ADVISE TRONOX IN WRITING THAT IN THEIR
OPINION THE NUMBER OF SHARES REQUESTED TO BE INCLUDED IN SUCH OFFERING EXCEEDS
THE NUMBER OF SHARES THAT CAN BE SOLD IN AN ORDERLY MANNER IN SUCH OFFERING
WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS OF A MAJORITY OF THE SHARES
INITIALLY REQUESTING SUCH REGISTRATION OR WITHOUT MATERIALLY ADVERSELY AFFECTING
THE MARKET FOR THE COMMON STOCK, TRONOX SHALL INCLUDE IN SUCH REGISTRATION THE
NUMBER OF SHARES REQUESTED BY HOLDERS OF A MAJORITY OF THE SHARES TO BE INCLUDED
THEREIN WHICH, IN THE OPINION OF SUCH HOLDERS BASED UPON ADVICE OF THE MANAGING
UNDERWRITERS, CAN BE SOLD IN AN ORDERLY MANNER WITHIN THE PRICE RANGE OF SUCH
OFFERING AND WITHOUT MATERIALLY ADVERSELY AFFECTING THE MARKET FOR THE COMMON
STOCK, PRO RATA AMONG THE RESPECTIVE HOLDERS THEREOF ON THE BASIS OF THE AMOUNT
OF COMMON STOCK OWNED BY EACH HOLDER REQUESTING INCLUSION OF SHARES IN SUCH
REGISTRATION; AND

 

2

--------------------------------------------------------------------------------


 

(V)                                 TRONOX SHALL NOT BE REQUIRED TO EFFECT MORE
THAN FIVE DEMAND REGISTRATIONS PURSUANT TO THIS SECTION 2.1; PROVIDED, HOWEVER,
THAT THE FOREGOING LIMITATION SHALL NOT BE EFFECTIVE IF, AT THE TIME OF THE
FIFTH DEMAND REGISTRATION, TRONOX IS PROHIBITED UNDER THEN-EXISTING COMMISSION
RULES FROM REGISTERING ALL REMAINING SHARES PURSUANT TO A SHELF REGISTRATION,
REGARDLESS OF WHETHER THE HOLDER OR HOLDERS HAS REQUESTED THAT SUCH FIFTH DEMAND
REGISTRATION BE A SHELF REGISTRATION OR OTHERWISE.

 


SECTION 2.2.                                   REGISTRATION EXPENSES.  ALL
REGISTRATION EXPENSES (AS DEFINED IN SECTION 8.1) FOR ANY REGISTRATION REQUESTED
PURSUANT TO THIS SECTION 2 (INCLUDING ANY REGISTRATION THAT IS DELAYED OR
WITHDRAWN) SHALL BE PAID BY TRONOX.


 


SECTION 2.3.                                   SELECTION OF PROFESSIONALS.  THE
HOLDERS OF A MAJORITY OF THE SHARES INCLUDED IN ANY DEMAND REGISTRATION SHALL
HAVE THE RIGHT TO SELECT THE INVESTMENT BANKERS AND MANAGERS TO UNDERWRITE OR
OTHERWISE ADMINISTER THE OFFERING.  THE HOLDERS OF A MAJORITY OF THE SHARES
INCLUDED IN ANY DEMAND REGISTRATION SHALL HAVE THE RIGHT TO SELECT THE FINANCIAL
PRINTER, THE SOLICITATION OR EXCHANGE AGENT (IF ANY) AND COUNSEL FOR THE SELLING
HOLDERS.  TRONOX SHALL HAVE THE RIGHT TO SELECT ITS OWN OUTSIDE COUNSEL AND,
SUBJECT TO THE PROVISIONS OF THE MASTER SEPARATION AGREEMENT, INDEPENDENT
AUDITORS.


 


SECTION 2.4.                                   THIRD PERSON SHARES.  (A) TRONOX
SHALL HAVE THE RIGHT TO CAUSE THE REGISTRATION OF SECURITIES FOR SALE FOR THE
ACCOUNT OF ANY PERSON (AS DEFINED IN SECTION 6.1) (INCLUDING TRONOX) OTHER THAN
THE SELLING HOLDERS (THE “THIRD PERSON SHARES”) IN ANY REGISTRATION OF SHARES
REQUESTED PURSUANT TO THIS SECTION 2 SO LONG AS THE THIRD PERSON SHARES ARE
DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHOD OR METHODS OF DISPOSITION
REQUESTED PURSUANT TO THIS SECTION 2; PROVIDED, HOWEVER, THAT TRONOX SHALL NOT
HAVE THE RIGHT TO CAUSE THE REGISTRATION OF SUCH SECURITIES OF SUCH OTHER
PERSONS IF THE REGISTRATION REQUESTED PURSUANT TO THIS SECTION 2 IS A
CONVERTIBLE REGISTRATION OR AN EXCHANGE REGISTRATION.


 


(B)                                 IF A DEMAND REGISTRATION IN WHICH TRONOX
PROPOSES TO INCLUDE THIRD PERSON SHARES IS AN UNDERWRITTEN OFFERING AND THE
MANAGING UNDERWRITERS ADVISE TRONOX IN WRITING THAT IN THEIR OPINION THE NUMBER
OF SHARES AND THIRD PERSON SHARES REQUESTED TO BE INCLUDED IN SUCH OFFERING
EXCEEDS THE NUMBER OF SHARES AND THIRD PERSON SHARES THAT CAN BE SOLD IN AN
ORDERLY MANNER IN SUCH OFFERING WITHIN A PRICE RANGE ACCEPTABLE TO THE HOLDERS
OF A MAJORITY OF THE SHARES INITIALLY REQUESTING SUCH REGISTRATION OR WITHOUT
MATERIALLY ADVERSELY AFFECTING THE MARKET FOR THE TRONOX COMMON STOCK (THE
“MAXIMUM NUMBER”), TRONOX SHALL NOT INCLUDE IN SUCH REGISTRATION ANY THIRD
PERSON SHARES UNLESS ALL OF THE SHARES INITIALLY REQUESTED TO BE INCLUDED
THEREIN ARE SO INCLUDED, AND THEN ONLY TO THE EXTENT OF THE MAXIMUM NUMBER.


 


SECTION 2.5.                                   PERMITTED TRANSFEREES.  AS USED
HEREIN, “PERMITTED TRANSFEREE” SHALL MEAN ANY TRANSFEREE, WHETHER DIRECT OR
INDIRECT, OF SHARES IDENTIFIED BY KERR-MCGEE (OR A SUBSEQUENT HOLDER) IN A
WRITTEN NOTICE TO TRONOX.  ANY PERMITTED TRANSFEREES OF THE SHARES SHALL BE
SUBJECT TO AND BOUND BY ALL OF THE TERMS AND CONDITIONS HEREIN APPLICABLE TO
HOLDERS.  THE NOTICE REQUIRED BY THIS SECTION 2.5 SHALL BE SIGNED BY BOTH THE
TRANSFERRING HOLDER AND THE PERMITTED TRANSFEREES SO DESIGNATED AND SHALL
INCLUDE AN UNDERTAKING BY THE PERMITTED TRANSFEREES TO COMPLY WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT APPLICABLE TO HOLDERS.


 


3

--------------------------------------------------------------------------------



 


SECTION 2.6.                                   SHELF REGISTRATION; CONVERTIBLE
REGISTRATION; EXCHANGE REGISTRATION; DISTRIBUTION.  WITH RESPECT TO ANY DEMAND
REGISTRATION, THE REQUESTING HOLDERS MAY REQUEST TRONOX TO EFFECT A REGISTRATION
OF THE SHARES (A) UNDER A REGISTRATION STATEMENT PURSUANT TO RULE 415 UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR RULE) (A “SHELF REGISTRATION”); (B) IN
CONNECTION WITH SUCH HOLDERS’ REGISTRATION UNDER THE SECURITIES ACT OF
SECURITIES (THE “CONVERTIBLE SECURITIES”) CONVERTIBLE INTO, EXERCISABLE FOR OR
OTHERWISE RELATED TO THE SHARES (A “CONVERTIBLE REGISTRATION”); (C) IN
CONNECTION WITH SUCH HOLDERS’ DISTRIBUTION OF, OR EXCHANGE OF OR OFFER TO
EXCHANGE THE SHARES FOR, ANY DEBT OR EQUITY SECURITIES OF SUCH HOLDERS, A
SUBSIDIARY OR AFFILIATE THEREOF OR ANY OTHER PERSON (AN “EXCHANGE
REGISTRATION”); OR (D) IN THE FORM OF A DISTRIBUTION AS DEFINED IN THE MASTER
SEPARATION AGREEMENT.


 


SECTION 2.7.                                   COMMISSION FORM.  TRONOX SHALL
USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE A DEMAND REGISTRATION TO BE
REGISTERED ON FORM S-3 (OR ANY SUCCESSOR FORM), AND IF TRONOX IS NOT THEN
ELIGIBLE UNDER THE SECURITIES ACT TO USE FORM S-3, A DEMAND REGISTRATION SHALL
BE REGISTERED ON FORM S-1 (OR ANY SUCCESSOR FORM).  IF A DEMAND REGISTRATION IS
A CONVERTIBLE REGISTRATION OR AN EXCHANGE REGISTRATION, TRONOX SHALL EFFECT SUCH
REGISTRATION ON THE APPROPRIATE FORM UNDER THE SECURITIES ACT FOR SUCH
REGISTRATIONS.  TRONOX SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO BECOME
ELIGIBLE TO USE FORM S-3 AND, AFTER BECOMING ELIGIBLE TO USE FORM S-3, SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO REMAIN SO ELIGIBLE.  ALL SUCH
REGISTRATION STATEMENTS SHALL COMPLY WITH APPLICABLE REQUIREMENTS OF THE
SECURITIES ACT AND THE COMMISSION’S RULES AND REGULATIONS THEREUNDER, AND,
TOGETHER WITH EACH PROSPECTUS INCLUDED, FILED OR OTHERWISE FURNISHED BY TRONOX
IN CONNECTION THEREWITH, SHALL NOT CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN NOT MISLEADING.  TRONOX SHALL TIMELY FILE ALL
REPORTS ON FORMS 10-K, 10-Q AND 8-K (OR ANY SUCCESSOR FORMS), AND ALL MATERIAL
REQUIRED TO BE FILED, PURSUANT TO THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”), TO THE EXTENT THAT SUCH FILING SHALL BE A
CONDITION TO INITIAL FILING OR CONTINUED USE OR EFFECTIVENESS OF ANY DEMAND
REGISTRATION.


 


SECTION 2.8.                                   OTHER REGISTRATION RIGHTS. 
TRONOX SHALL NOT GRANT TO ANY PERSONS THE RIGHT TO REQUEST TRONOX TO REGISTER
ANY EQUITY SECURITIES OF TRONOX, OR ANY SECURITIES CONVERTIBLE OR EXCHANGEABLE
INTO OR EXERCISABLE FOR SUCH SECURITIES, WHETHER PURSUANT TO “DEMAND,”
“PIGGYBACK,” OR OTHER RIGHTS, UNLESS SUCH RIGHTS ARE SUBJECT AND SUBORDINATE TO
THE RIGHTS OF THE HOLDERS UNDER THIS AGREEMENT.


 


SECTION 2.9.                                   WITHDRAWAL.  THE HOLDERS MAY
WITHDRAW A DEMAND REGISTRATION AT ANY TIME AND UNDER ANY CIRCUMSTANCES.


 

ARTICLE III
PIGGYBACK REGISTRATIONS

 


SECTION 3.1.                                   NOTICE AND REGISTRATION.  (A) IF
TRONOX PROPOSES TO REGISTER ANY OF ITS SECURITIES FOR PUBLIC SALE UNDER THE
SECURITIES ACT (WHETHER PROPOSED TO BE OFFERED FOR SALE BY TRONOX OR ANY OTHER
PERSON), ON A FORM AND IN A MANNER THAT WOULD PERMIT REGISTRATION OF THE SHARES
FOR SALE TO THE PUBLIC UNDER THE SECURITIES ACT (A “PIGGYBACK REGISTRATION”), IT
WILL GIVE PROMPT WRITTEN NOTICE TO THE HOLDERS OF ITS INTENTION TO DO SO, AND
UPON THE WRITTEN REQUEST OF ANY OR ALL OF THE HOLDERS DELIVERED TO TRONOX WITHIN
20 DAYS AFTER THE GIVING OF ANY SUCH NOTICE

 

4

--------------------------------------------------------------------------------


 


(WHICH REQUEST SHALL SPECIFY THE SHARES INTENDED TO BE DISPOSED OF BY SUCH
HOLDERS), TRONOX WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO EFFECT, IN
CONNECTION WITH THE REGISTRATION OF SUCH OTHER SECURITIES, THE REGISTRATION
UNDER THE SECURITIES ACT OF ALL OF THE SHARES THAT TRONOX HAS BEEN SO REQUESTED
TO REGISTER BY SUCH HOLDERS (WHICH SHALL THEN BECOME SELLING HOLDERS), TO THE
EXTENT REQUIRED TO PERMIT THE DISPOSITION (IN ACCORDANCE WITH THE SAME METHOD OF
DISPOSITION AS TRONOX PROPOSES TO USE TO DISPOSE OF THE OTHER SECURITIES) OF THE
SHARES TO BE SO REGISTERED; PROVIDED, HOWEVER, THAT:


 

(I)                                     IF, AT ANY TIME AFTER GIVING SUCH
WRITTEN NOTICE OF ITS INTENTION TO REGISTER ANY OF ITS OTHER SECURITIES AND
PRIOR TO THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT FILED IN CONNECTION
WITH SUCH REGISTRATION, TRONOX SHALL DETERMINE FOR ANY REASON NOT TO REGISTER
SUCH OTHER SECURITIES, TRONOX MAY, AT ITS ELECTION, GIVE WRITTEN NOTICE OF SUCH
DETERMINATION TO THE SELLING HOLDERS (OR, IF PRIOR TO DELIVERY OF THE HOLDERS’
WRITTEN REQUEST DESCRIBED ABOVE IN THIS SECTION 3.1, THE HOLDERS) AND THEREUPON
TRONOX SHALL BE RELIEVED OF ITS OBLIGATION TO REGISTER SUCH SHARES IN CONNECTION
WITH THE REGISTRATION OF SUCH OTHER SECURITIES (BUT NOT FROM ITS OBLIGATION TO
PAY REGISTRATION EXPENSES TO THE EXTENT INCURRED IN CONNECTION THEREWITH AS
PROVIDED IN SECTION 3.3), WITHOUT PREJUDICE, HOWEVER, TO THE RIGHTS (IF ANY) OF
ANY SELLING HOLDERS IMMEDIATELY TO REQUEST (SUBJECT TO THE TERMS AND CONDITIONS
OF SECTION 2) THAT SUCH REGISTRATION BE EFFECTED AS A REGISTRATION UNDER
SECTION 2 OR TO INCLUDE SUCH SHARES IN ANY SUBSEQUENT PIGGYBACK REGISTRATION
PURSUANT TO THIS SECTION 3;

 

(II)                                  TRONOX SHALL NOT BE REQUIRED TO EFFECT ANY
REGISTRATION OF THE SHARES UNDER THIS SECTION 3 INCIDENTAL TO THE REGISTRATION
OF ANY OF ITS SECURITIES IN CONNECTION WITH MERGERS, ACQUISITIONS, EXCHANGE
OFFERS, SUBSCRIPTION OFFERS, DIVIDEND REINVESTMENT PLANS OR STOCK OPTION OR
OTHER EMPLOYEE BENEFIT PLANS OF TRONOX; AND

 

(III)                               IF A PIGGYBACK REGISTRATION IS AN
UNDERWRITTEN REGISTRATION ON BEHALF OF TRONOX (WHETHER OR NOT SELLING SECURITY
HOLDERS ARE INCLUDED THEREIN) AND THE MANAGING UNDERWRITERS ADVISE TRONOX IN
WRITING THAT IN THEIR OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED
IN SUCH REGISTRATION EXCEEDS THE NUMBER WHICH CAN BE SOLD IN SUCH OFFERING
WITHOUT MATERIALLY ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING OR THE
MARKET FOR THE COMMON STOCK (THE “PIGGYBACK MAXIMUM NUMBER”), TRONOX SHALL
INCLUDE THE FOLLOWING SECURITIES IN SUCH REGISTRATION UP TO THE PIGGYBACK
MAXIMUM NUMBER AND IN ACCORDANCE WITH THE FOLLOWING PRIORITIES: (I) FIRST, THE
SECURITIES TRONOX PROPOSES TO SELL, (II) SECOND, UP TO THE NUMBER OF SHARES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION, PRO RATA AMONG THE SELLING
HOLDERS OF SUCH SHARES ON THE BASIS OF THE NUMBER OF SHARES OWNED BY EACH SUCH
SELLING HOLDER, AND (III) THIRD, UP TO THE NUMBER OF ANY OTHER SECURITIES
REQUESTED TO BE INCLUDED IN SUCH REGISTRATION.

 


(B)                                 NO REGISTRATION OF SHARES EFFECTED UNDER
THIS SECTION 3 SHALL RELIEVE TRONOX OF ITS OBLIGATION TO EFFECT A REGISTRATION
OF SHARES PURSUANT TO SECTION 2.


 


(C)                                  ANY SELLING HOLDER MAY WITHDRAW ANY OR ALL
OF ITS SHARES FROM A PIGGYBACK REGISTRATION AT ANY TIME UNDER ANY CIRCUMSTANCES.


 


5

--------------------------------------------------------------------------------



 


SECTION 3.2.                                   SELECTION OF PROFESSIONALS.  IF
ANY PIGGYBACK REGISTRATION IS AN UNDERWRITTEN OFFERING AND ANY OF THE INVESTMENT
BANKERS OR MANAGERS SELECTED TO ADMINISTER THE OFFERING WAS NOT ONE OF THE JOINT
BOOK-RUNNING MANAGERS OF THE INITIAL PUBLIC OFFERING, SUCH INVESTMENT BANKER OR
MANAGER SHALL NOT ADMINISTER SUCH OFFERING IF THE HOLDERS OF A MAJORITY OF THE
SHARES INCLUDED IN SUCH PIGGYBACK REGISTRATION REASONABLY OBJECT THERETO.  THE
HOLDERS OF A MAJORITY OF THE SHARES INCLUDED IN ANY PIGGYBACK REGISTRATION SHALL
HAVE THE RIGHT TO SELECT COUNSEL FOR THE SELLING HOLDERS.  TRONOX SHALL SELECT
ITS OWN OUTSIDE COUNSEL AND, SUBJECT TO THE TERMS OF THE MASTER SEPARATION
AGREEMENT, ITS INDEPENDENT AUDITORS.


 


SECTION 3.3.                                   REGISTRATION EXPENSES.  TRONOX
WILL PAY ALL OF THE REGISTRATION EXPENSES IN CONNECTION WITH ANY REGISTRATION
PURSUANT TO THIS SECTION 3.


 

ARTICLE IV
REGISTRATION PROCEDURES

 


SECTION 4.1.                                   REGISTRATION AND QUALIFICATION. 
(A) IF AND WHENEVER TRONOX IS REQUIRED TO USE ITS COMMERCIALLY REASONABLE
EFFORTS TO EFFECT THE REGISTRATION OF ANY SHARES UNDER THE SECURITIES ACT AS
PROVIDED IN SECTIONS 2 AND 3, INCLUDING AN UNDERWRITTEN OFFERING PURSUANT TO A
SHELF REGISTRATION, TRONOX WILL AS PROMPTLY AS IS PRACTICABLE (BUT IN NO EVENT,
IN THE CASE OF THE INITIAL FILING OF THE REGISTRATION STATEMENT, LATER THAN 30
DAYS AFTER THE DATE OF A DEMAND UNDER SECTION 2 IF THE APPLICABLE REGISTRATION
FORM IS FORM S-3 OR A SUCCESSOR FORM, AND FOR ANY OTHER FORM, 90 DAYS FROM THE
DATE OF SUCH DEMAND):


 

(I)                                     PREPARE AND FILE WITH THE COMMISSION A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SHARES AND USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT TO BECOME EFFECTIVE AS
SOON AS PRACTICABLE AFTER THE INITIAL FILING THEREOF; PROVIDED THAT BEFORE
FILING A REGISTRATION STATEMENT OR PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENT
THERETO, TRONOX SHALL FURNISH TO THE COUNSEL SELECTED BY THE HOLDERS OF A
MAJORITY OF THE SHARES COVERED BY SUCH REGISTRATION STATEMENT COPIES OF ALL SUCH
DOCUMENTS PROPOSED TO BE FILED (WHICH DOCUMENTS SHALL BE SUBJECT TO THE REVIEW
AND COMMENT OF SUCH COUNSEL);

 

(II)                                  EXCEPT IN THE CASE OF A SHELF
REGISTRATION, CONVERTIBLE REGISTRATION OR EXCHANGE REGISTRATION, PREPARE AND
FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF
THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL OF THE SHARES UNTIL
THE EARLIER OF (I) SUCH TIME AS ALL OF SUCH SHARES HAVE BEEN DISPOSED OF IN
ACCORDANCE WITH THE INTENDED METHODS OF DISPOSITION SET FORTH IN SUCH
REGISTRATION STATEMENT OR (II) THE EXPIRATION OF NINE MONTHS AFTER SUCH
REGISTRATION STATEMENT BECOMES EFFECTIVE, PLUS THE NUMBER OF DAYS THAT ANY
FILING OR EFFECTIVENESS HAS BEEN DELAYED UNDER SECTION 2.1(II);

 

(III)                               IN THE CASE OF A SHELF REGISTRATION (BUT NOT
INCLUDING ANY CONVERTIBLE REGISTRATION), PREPARE AND FILE WITH THE COMMISSION
SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AND TO COMPLY WITH THE PROVISIONS

 

6

--------------------------------------------------------------------------------


 

OF THE SECURITIES ACT WITH RESPECT TO THE DISPOSITION OF ALL SHARES SUBJECT
THERETO FOR A PERIOD ENDING ON THE EARLIER OF (X) 24 MONTHS AFTER THE EFFECTIVE
DATE OF SUCH REGISTRATION STATEMENT PLUS THE NUMBER OF DAYS THAT ANY FILING OR
EFFECTIVENESS HAS BEEN DELAYED UNDER SECTION 2.1(II) OR SUSPENDED UNDER
SECTION 4.3(A) AND (Y) THE DATE ON WHICH ALL THE SHARES SUBJECT THERETO HAVE
BEEN SOLD PURSUANT TO SUCH REGISTRATION STATEMENT;

 

(IV)                              IN THE CASE OF A CONVERTIBLE REGISTRATION OR
AN EXCHANGE REGISTRATION, PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS
AND SUPPLEMENTS TO SUCH REGISTRATION STATEMENT AND THE PROSPECTUS USED IN
CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AND TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT
TO THE DISPOSITION OF ALL OF THE SHARES SUBJECT THERETO UNTIL SUCH TIME AS THE
RULES, REGULATIONS AND REQUIREMENTS OF THE SECURITIES ACT AND THE TERMS OF THE
CONVERTIBLE SECURITIES NO LONGER REQUIRE SUCH SHARES TO BE REGISTERED UNDER THE
SECURITIES ACT (THE “CONVERTIBLE EFFECTIVE PERIOD”);

 

(V)                                 FURNISH TO THE SELLING HOLDERS AND TO ANY
UNDERWRITER OF SUCH SHARES SUCH NUMBER OF CONFORMED COPIES OF SUCH REGISTRATION
STATEMENT AND OF EACH SUCH AMENDMENT AND SUPPLEMENT THERETO (IN EACH CASE
INCLUDING ALL EXHIBITS), SUCH NUMBER OF COPIES OF THE PROSPECTUS INCLUDED IN
SUCH REGISTRATION STATEMENT (INCLUDING EACH PRELIMINARY PROSPECTUS AND ANY
SUMMARY PROSPECTUS), IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT,
SUCH DOCUMENTS INCORPORATED BY REFERENCE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS, AND SUCH OTHER DOCUMENTS AS THE SELLING HOLDERS OR SUCH UNDERWRITER
MAY REASONABLY REQUEST;

 

(VI)                              USE ITS COMMERCIALLY REASONABLE EFFORTS TO
REGISTER OR QUALIFY ALL OF THE SHARES COVERED BY SUCH REGISTRATION STATEMENT
UNDER SUCH OTHER SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE
SELLING HOLDERS OR ANY UNDERWRITER OF SUCH SHARES SHALL REASONABLY REQUEST, AND
DO ANY AND ALL OTHER ACTS AND THINGS THAT MAY BE NECESSARY OR ADVISABLE TO
ENABLE THE SELLING HOLDERS OR ANY UNDERWRITER TO CONSUMMATE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE SHARES COVERED BY SUCH REGISTRATION STATEMENT, EXCEPT
THAT TRONOX SHALL NOT FOR ANY SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO
DO BUSINESS AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE IT IS NOT SO
QUALIFIED, OR TO SUBJECT ITSELF TO TAXATION IN ANY SUCH JURISDICTION, OR TO
CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;

 

(VII)                           (X) FURNISH TO THE SELLING HOLDERS, ADDRESSED TO
THEM, AN OPINION OF COUNSEL FOR TRONOX AND (Y) USE ITS COMMERCIALLY REASONABLE
EFFORTS TO FURNISH TO THE SELLING HOLDERS, ADDRESSED TO THEM, A “COLD COMFORT”
LETTER SIGNED BY THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED TRONOX’S
FINANCIAL STATEMENTS INCLUDED IN SUCH REGISTRATION STATEMENT, COVERING
SUBSTANTIALLY THE SAME MATTERS WITH RESPECT TO SUCH REGISTRATION STATEMENT (AND
THE PROSPECTUS INCLUDED THEREIN) AND, IN THE CASE OF SUCH ACCOUNTANTS’ LETTER,
WITH RESPECT TO EVENTS SUBSEQUENT TO THE DATE OF SUCH FINANCIAL STATEMENTS, AS
ARE CUSTOMARILY COVERED IN OPINIONS OF ISSUER’S COUNSEL AND IN ACCOUNTANTS’
LETTERS DELIVERED TO UNDERWRITERS IN UNDERWRITTEN PUBLIC OFFERINGS OF SECURITIES
AND SUCH OTHER MATTERS AS THE SELLING HOLDERS MAY REASONABLY REQUEST, IN EACH
CASE, IN FORM AND SUBSTANCE AND AS OF THE DATES REASONABLY SATISFACTORY TO THE
SELLING HOLDERS;

 

7

--------------------------------------------------------------------------------


 

(VIII)                        IMMEDIATELY NOTIFY THE SELLING HOLDERS, AT ANY
TIME WHEN A PROSPECTUS RELATING TO A REGISTRATION PURSUANT TO ARTICLES II OR III
IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY
EVENT AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, AND AT THE REQUEST OF THE SELLING HOLDERS PREPARE AND
FURNISH TO THE SELLING HOLDERS A REASONABLE NUMBER OF COPIES OF A SUPPLEMENT TO
OR AN AMENDMENT OF SUCH PROSPECTUS AS MAY BE NECESSARY SO THAT, AS THEREAFTER
DELIVERED TO THE PURCHASERS OF SUCH SHARES, SUCH PROSPECTUS SHALL NOT INCLUDE AN
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING;

 

(IX)                                PERMIT ANY SELLING HOLDERS COMPRISING
HOLDERS OF A MAJORITY OF THE SHARES TO BE INCLUDED IN SUCH REGISTRATION
STATEMENT, IN THEIR SOLE AND EXCLUSIVE JUDGMENT, TO PARTICIPATE IN THE
PREPARATION OF SUCH REGISTRATION OR COMPARABLE STATEMENT (INCLUDING BUT NOT
LIMITED TO HAVING PROMPT ACCESS TO ANY COMMISSION COMMENT LETTERS OR OTHER
COMMUNICATIONS IN CONNECTION WITH SUCH REGISTRATION AND TRONOX’S RESPONSES
THERETO) AND TO REQUIRE THE INSERTION THEREIN OF MATERIAL, FURNISHED TO TRONOX
IN WRITING, WHICH IN THE REASONABLE JUDGMENT OF SUCH SELLING HOLDERS AND THEIR
COUNSEL SHOULD BE INCLUDED;

 

(X)                                   TO MAKE AVAILABLE MEMBERS OF MANAGEMENT OF
TRONOX, AS SELECTED BY THE HOLDERS OF A MAJORITY OF THE SHARES INCLUDED IN SUCH
REGISTRATION STATEMENT, FOR ASSISTANCE IN THE SELLING EFFORT RELATING TO THE
SHARES COVERED BY SUCH REGISTRATION, INCLUDING, BUT NOT LIMITED TO, THE
PARTICIPATION OF SUCH MEMBERS OF TRONOX’S MANAGEMENT IN ROAD SHOW PRESENTATIONS;

 

(XI)                                IN THE EVENT OF THE ISSUANCE OF ANY STOP
ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR OF ANY ORDER
SUSPENDING OR PREVENTING THE USE OF ANY RELATED PROSPECTUS OR SUSPENDING THE
QUALIFICATION OF ANY SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SALE
IN ANY JURISDICTION, TRONOX SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS
PROMPTLY TO OBTAIN THE WITHDRAWAL OF SUCH ORDER; AND

 

(XII)                             USE ITS COMMERCIALLY REASONABLE EFFORTS TO
CAUSE SHARES COVERED BY SUCH REGISTRATION STATEMENT TO BE REGISTERED WITH OR
APPROVED BY SUCH OTHER GOVERNMENT AGENCIES OR AUTHORITIES AS MAY BE NECESSARY TO
ENABLE THE SELLERS THEREOF TO CONSUMMATE THE DISPOSITION OF SUCH SHARES.

 


(B)                                 TRONOX MAY REQUIRE THE SELLING HOLDERS TO
FURNISH TRONOX WITH SUCH INFORMATION REGARDING THE SELLING HOLDERS AND THE
DISTRIBUTION OF THE SHARES AS TRONOX MAY FROM TIME TO TIME REASONABLY REQUEST IN
WRITING AND AS SHALL BE REQUIRED BY LAW, THE COMMISSION OR ANY SECURITIES
EXCHANGE ON WHICH ANY SHARES OF COMMON STOCK ARE THEN LISTED FOR TRADING IN
CONNECTION WITH ANY REGISTRATION.


 


SECTION 4.2.                                   UNDERWRITING.  IF REQUESTED BY
THE UNDERWRITERS FOR ANY UNDERWRITTEN OFFERING IN CONNECTION WITH A REGISTRATION
REQUESTED HEREUNDER (INCLUDING ANY REGISTRATION UNDER SECTION 3 WHICH INVOLVES,
IN WHOLE OR IN PART, AN UNDERWRITTEN OFFERING), TRONOX WILL ENTER INTO

 

8

--------------------------------------------------------------------------------


 


AN UNDERWRITING AGREEMENT WITH SUCH UNDERWRITERS FOR SUCH OFFERING, SUCH
AGREEMENT TO CONTAIN SUCH REPRESENTATIONS AND WARRANTIES BY TRONOX AND SUCH
OTHER TERMS AND PROVISIONS AS ARE CUSTOMARILY CONTAINED IN UNDERWRITING
AGREEMENTS WITH RESPECT TO THAT OFFERING, INCLUDING, WITHOUT LIMITATION,
INDEMNITIES AND CONTRIBUTION TO THE EFFECT AND TO THE EXTENT PROVIDED IN
ARTICLE VI AND THE PROVISION OF OPINIONS OF COUNSEL AND ACCOUNTANTS’ LETTERS TO
THE EFFECT AND TO THE EXTENT PROVIDED IN SECTION 4.1(A)(VII).  TRONOX MAY
REQUIRE THAT THE SHARES REQUESTED TO BE REGISTERED PURSUANT TO ARTICLE III BE
INCLUDED IN SUCH UNDERWRITING ON THE SAME TERMS AND CONDITIONS AS SHALL BE
APPLICABLE TO THE OTHER SECURITIES BEING SOLD THROUGH UNDERWRITERS UNDER SUCH
REGISTRATION; PROVIDED, HOWEVER, THAT NO SELLING HOLDER SHALL BE REQUIRED TO
MAKE ANY REPRESENTATIONS OR WARRANTIES TO TRONOX OR THE UNDERWRITERS (OTHER THAN
REPRESENTATIONS AND WARRANTIES REGARDING SUCH HOLDER AND SUCH HOLDER’S INTENDED
METHOD OF DISTRIBUTION) OR TO UNDERTAKE ANY INDEMNIFICATION OBLIGATIONS TO
TRONOX OR THE UNDERWRITERS WITH RESPECT THERETO, EXCEPT AS OTHERWISE PROVIDED IN
SECTION 6.2 HEREOF.  THE SELLING HOLDERS SHALL BE PARTIES TO ANY SUCH
UNDERWRITING AGREEMENT, AND THE REPRESENTATIONS AND WARRANTIES BY, AND THE OTHER
AGREEMENTS ON THE PART OF, TRONOX TO AND FOR THE BENEFIT OF SUCH UNDERWRITERS
SHALL ALSO BE MADE TO AND FOR THE BENEFIT OF SUCH SELLING HOLDERS.


 


SECTION 4.3.                                   BLACKOUT PERIODS FOR SHELF
REGISTRATIONS. (A) AT ANY TIME WHEN A SHELF REGISTRATION EFFECTED PURSUANT TO
ARTICLE II RELATING TO THE SHARES IS EFFECTIVE, UPON WRITTEN NOTICE FROM TRONOX
TO THE SELLING HOLDERS THAT TRONOX DETERMINES IN THE GOOD FAITH JUDGMENT OF THE
GENERAL COUNSEL OF TRONOX, TO BE CONFIRMED WITHIN 15 DAYS BY THE BOARD, THAT
(I) THE SELLING HOLDERS’ SALE OF THE SHARES PURSUANT TO THE SHELF REGISTRATION
WOULD REQUIRE DISCLOSURE OF MATERIAL INFORMATION THAT TRONOX HAS A BONA FIDE
BUSINESS PURPOSE FOR PRESERVING AS CONFIDENTIAL AND THE DISCLOSURE OF WHICH
WOULD HAVE A MATERIAL ADVERSE EFFECT ON TRONOX OR (II) TRONOX IS UNABLE TO
COMPLY WITH COMMISSION REQUIREMENTS FOR CONTINUED USE OR EFFECTIVENESS OF THE
SHELF REGISTRATION (IN THE CASE OF EITHER CLAUSE (I) OR (II), FOR CONVENIENCE,
REFERRED TO AS AN “INFORMATION BLACKOUT”), THE SELLING HOLDERS SHALL SUSPEND
SALES OF SHARES PURSUANT TO SUCH SHELF REGISTRATION UNTIL THE EARLIER OF (A) THE
DATE UPON WHICH SUCH MATERIAL INFORMATION IS DISCLOSED TO THE PUBLIC OR CEASES
TO BE MATERIAL (OR TRONOX OTHERWISE COMPLIES WITH APPLICABLE COMMISSION
REQUIREMENTS), (B) 90 DAYS AFTER THE GENERAL COUNSEL OF TRONOX MAKES SUCH GOOD
FAITH DETERMINATION (AS SUBSEQUENTLY CONFIRMED BY THE BOARD) UNLESS RESUMING USE
OF THE SHELF REGISTRATION IS THEN PROHIBITED BY APPLICABLE COMMISSION RULES OR
PUBLISHED INTERPRETATIONS, OR (C) SUCH TIME AS TRONOX NOTIFIES THE SELLING
HOLDERS THAT SALES PURSUANT TO SUCH SHELF REGISTRATION MAY BE RESUMED (THE
NUMBER OF DAYS FROM SUCH SUSPENSION OF SALES OF THE SELLING HOLDERS UNTIL THE
DAY WHEN SUCH SALES MAY BE RESUMED HEREUNDER IS HEREINAFTER CALLED A “SALES
BLACKOUT PERIOD”).


 


(B)                                 IF THERE IS AN INFORMATION BLACKOUT AND THE
SELLING HOLDERS DO NOT NOTIFY TRONOX IN WRITING OF THEIR DESIRE TO CANCEL SUCH
SHELF REGISTRATION, THE PERIOD SET FORTH IN SECTION 4.1(A)(III)(X) SHALL BE
EXTENDED FOR A NUMBER OF DAYS EQUAL TO THE NUMBER OF DAYS IN THE SALES BLACKOUT
PERIOD.  THE FACT THAT A SALES BLACKOUT PERIOD IS REQUIRED UNDER THIS
SECTION 4.3 OR COMMISSION RULES SHALL NOT RELIEVE THE CONTRACTUAL DUTY OF TRONOX
AS SET FORTH IN SECTION 2.7 TO FILE TIMELY REPORTS AND OTHERWISE FILE MATERIAL
REQUIRED TO BE FILED UNDER THE EXCHANGE ACT.


 


SECTION 4.4.                                   LISTING AND OTHER REQUIREMENTS. 
IN CONNECTION WITH THE REGISTRATION OF ANY OFFERING OF SHARES PURSUANT TO THIS
AGREEMENT, TRONOX AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT THE
LISTING OF SUCH SHARES ON ANY SECURITIES EXCHANGE ON WHICH ANY

 

9

--------------------------------------------------------------------------------


 


SHARES OF ANY CLASS OF TRONOX COMMON STOCK ARE THEN LISTED AND OTHERWISE
FACILITATE THE PUBLIC TRADING OF SUCH SHARES.  TRONOX WILL TAKE ALL OTHER LAWFUL
ACTIONS REASONABLY NECESSARY AND CUSTOMARY UNDER THE CIRCUMSTANCES TO EXPEDITE
AND FACILITATE THE DISPOSITION BY THE SELLING HOLDERS OF SHARES REGISTERED
PURSUANT TO THIS AGREEMENT AS DESCRIBED IN THE PROSPECTUS RELATING THERETO,
INCLUDING WITHOUT LIMITATION TIMELY PREPARATION AND DELIVERY OF STOCK
CERTIFICATES IN APPROPRIATE DENOMINATIONS AND FURNISHING ANY REQUIRED
INSTRUCTIONS OR LEGAL OPINIONS TO TRONOX’S TRANSFER AGENT IN CONNECTION WITH
SHARES SOLD OR OTHERWISE DISTRIBUTED PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT.


 


SECTION 4.5.                                   HOLDBACK AGREEMENTS. (A) TRONOX
SHALL NOT EFFECT ANY PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES, OR
ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR SUCH
SECURITIES, DURING THE SEVEN DAYS PRIOR TO AND DURING THE 90-DAY PERIOD
BEGINNING ON THE EFFECTIVE DATE OF ANY REGISTRATION STATEMENT IN CONNECTION WITH
A DEMAND REGISTRATION (OTHER THAN A SHELF REGISTRATION) OR A PIGGYBACK
REGISTRATION, EXCEPT PURSUANT TO REGISTRATIONS ON FORM S-8 OR ANY SUCCESSOR FORM
OR UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING OTHERWISE AGREE IN
WRITING.


 


(B)                                 IF THE HOLDERS NOTIFY TRONOX IN WRITING THAT
THEY INTEND TO EFFECT AN UNDERWRITTEN SALE OF SHARES REGISTERED PURSUANT TO A
SHELF REGISTRATION PURSUANT TO ARTICLE II HEREOF, TRONOX SHALL NOT EFFECT ANY
PUBLIC SALE OR DISTRIBUTION OF ITS EQUITY SECURITIES, OR ANY SECURITIES
CONVERTIBLE INTO OR EXCHANGEABLE OR EXERCISABLE FOR ITS EQUITY SECURITIES,
DURING THE SEVEN DAYS PRIOR TO AND DURING THE 90-DAY PERIOD BEGINNING ON THE
DATE OF THE PROPOSED SALE, EXCEPT PURSUANT TO REGISTRATIONS ON FORM S-8 OR ANY
SUCCESSOR FORM OR UNLESS THE UNDERWRITERS MANAGING ANY SUCH PUBLIC OFFERING
OTHERWISE AGREE IN WRITING.


 


(C)                                  IF TRONOX COMPLETES AN UNDERWRITTEN
REGISTRATION WITH RESPECT TO ANY OF ITS SECURITIES (WHETHER OFFERED FOR SALE BY
TRONOX OR ANY OTHER PERSON) ON A FORM AND IN A MANNER THAT WOULD HAVE PERMITTED
REGISTRATION OF THE SHARES, IF NO HOLDER REQUESTED THE INCLUSION OF ANY SHARES
IN SUCH REGISTRATION, AND IF TRONOX GIVES EACH HOLDER AT LEAST 20 DAYS PRIOR
WRITTEN NOTICE OF THE APPROXIMATE DATE ON WHICH SUCH OFFERING IS EXPECTED TO BE
COMMENCED, THE HOLDERS SHALL NOT EFFECT ANY PUBLIC SALES OR DISTRIBUTIONS OF
EQUITY SECURITIES OF TRONOX, OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE
OR EXERCISABLE FOR SUCH SECURITIES, UNTIL THE TERMINATION OF THE HOLDBACK PERIOD
REQUIRED FROM TRONOX BY ANY UNDERWRITERS IN CONNECTION WITH SUCH PREVIOUS
REGISTRATION; PROVIDED THAT THE HOLDBACK PERIOD APPLICABLE TO THE HOLDERS SHALL
(I) IN NO EVENT BE LONGER THAN A PERIOD OF SEVEN DAYS BEFORE AND 90 DAYS AFTER
THE EFFECTIVE DATE OF SUCH REGISTRATION OR APPLY TO THE HOLDERS MORE THAN ONCE
IN ANY 12-MONTH PERIOD, (II) NOT APPLY TO ANY DISTRIBUTION UNDER THE MASTER
SEPARATION AGREEMENT, (III) NOT APPLY TO ANY SECURITIES OF TRONOX ACQUIRED ON
THE OPEN MARKET, (IV) NOT APPLY TO ANY HOLDER OWNING LESS THAN 10% OF TRONOX’S
OUTSTANDING VOTING SECURITIES AND (V) NOT APPLY UNLESS ALL DIRECTORS AND
OFFICERS OF TRONOX AND HOLDERS OF 10% OR MORE OF THE TRONOX’S OUTSTANDING VOTING
SECURITIES ARE BOUND BY THE SAME HOLDBACK RESTRICTIONS AS ARE INTENDED TO APPLY
TO THE HOLDERS.


 

ARTICLE V
PREPARATION; REASONABLE INVESTIGATION

 


SECTION 5.1.                                   PREPARATION; REASONABLE
INVESTIGATION.  IN CONNECTION WITH THE PREPARATION AND FILING OF EACH
REGISTRATION STATEMENT REGISTERING THE SHARES UNDER THE SECURITIES ACT AND EACH


 


10

--------------------------------------------------------------------------------



 


SALE OF THE SHARES THEREUNDER, TRONOX WILL GIVE THE SELLING HOLDERS AND THE
UNDERWRITERS, IF ANY, AND THEIR RESPECTIVE COUNSEL AND ACCOUNTANTS, ACCESS TO
ITS FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
TRONOX AND SUCH OPPORTUNITIES TO DISCUSS THE BUSINESS OF TRONOX WITH ITS
OFFICERS AND THE INDEPENDENT PUBLIC ACCOUNTANTS WHO HAVE CERTIFIED ITS FINANCIAL
STATEMENTS AS SHALL BE NECESSARY, IN THE OPINION OF THE SELLING HOLDERS AND SUCH
UNDERWRITERS OR THEIR RESPECTIVE COUNSEL, TO CONDUCT A REASONABLE INVESTIGATION
WITHIN THE MEANING OF THE SECURITIES ACT.


 

ARTICLE VI
INDEMNIFICATION AND CONTRIBUTION

 


SECTION 6.1.                                   INDEMNIFICATION OF SELLING
HOLDERS.  IN THE EVENT OF ANY REGISTRATION OF ANY OF THE SHARES HEREUNDER,
TRONOX WILL ENTER INTO CUSTOMARY INDEMNIFICATION ARRANGEMENTS TO INDEMNIFY AND
HOLD HARMLESS EACH OF THE SELLING HOLDERS, EACH OF THEIR RESPECTIVE DIRECTORS
AND OFFICERS, EACH PERSON (AS DEFINED BELOW) WHO PARTICIPATES AS AN UNDERWRITER
IN THE OFFERING OR SALE OF SUCH SECURITIES, EACH OFFICER AND DIRECTOR OF EACH
UNDERWRITER, AND EACH PERSON, IF ANY, WHO CONTROLS EACH SUCH SELLING HOLDER OR
ANY SUCH UNDERWRITER WITHIN THE MEANING OF THE SECURITIES ACT (COLLECTIVELY, THE
“COVERED PERSONS”) AGAINST ANY LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
EXPENSES, JOINT OR SEVERAL, TO WHICH SUCH PERSON MAY BE SUBJECT UNDER THE
SECURITIES ACT OR OTHERWISE INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES
OR EXPENSES (OR ACTIONS OR PROCEEDINGS IN RESPECT THEREOF) ARISE OUT OF OR ARE
BASED UPON (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL
FACT CONTAINED IN ANY RELATED REGISTRATION STATEMENT FILED UNDER THE SECURITIES
ACT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS INCLUDED THEREIN, OR ANY
AMENDMENT OR SUPPLEMENT THERETO, OR ANY DOCUMENT INCORPORATED BY REFERENCE
THEREIN, OR (II) ANY OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING, AND TRONOX WILL REIMBURSE EACH SUCH COVERED PERSON, AS INCURRED,
FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED BY SUCH COVERED PERSON
IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, LIABILITY,
ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT TRONOX SHALL NOT BE LIABLE IN ANY
SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY (OR ACTION
OR PROCEEDING IN RESPECT THEREOF) OR EXPENSE ARISES OUT OF OR IS BASED UPON AN
UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION
MADE IN SUCH REGISTRATION STATEMENT, ANY SUCH PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS, AMENDMENT OR SUPPLEMENT IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO TRONOX BY SUCH SELLING HOLDER OR SUCH
UNDERWRITER SPECIFICALLY FOR USE IN THE PREPARATION THEREOF.  SUCH INDEMNITY
SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR
ON BEHALF OF ANY SUCH COVERED PERSON AND SHALL SURVIVE THE TRANSFER OF SUCH
SECURITIES BY THE SELLING HOLDERS.  IN ORDER TO PROVIDE FOR JUST AND EQUITABLE
CONTRIBUTION TO JOINT LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH
EITHER (A) ANY HOLDER EXERCISING RIGHTS UNDER THIS AGREEMENT, OR ANY CONTROLLING
PERSON OF ANY SUCH HOLDER, MAKES A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS
SECTION 6.1, BUT IT IS JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT
OR DECREE BY A COURT OF COMPETENT JURISDICTION AND THE EXPIRATION OF TIME TO
APPEAL OR THE DENIAL OF THE LAST RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY
NOT BE ENFORCED IN SUCH CASE NOTWITHSTANDING THE FACT THAT THIS SECTION 6.1
PROVIDES FOR INDEMNIFICATION IN SUCH CASE, OR (B) CONTRIBUTION UNDER THE
SECURITIES ACT MAY BE REQUIRED ON THE PART OF ANY SUCH SELLING HOLDER OR ANY
SUCH CONTROLLING PERSON IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS PROVIDED
UNDER THIS SECTION 6.1, THEN, AND IN EACH SUCH CASE, TRONOX AND SUCH HOLDER WILL
CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THEY
MAY BE SUBJECT

 

11

--------------------------------------------------------------------------------


 


(AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION SO THAT SUCH HOLDER IS
RESPONSIBLE FOR THE PORTION REPRESENTED BY THE PERCENTAGE THAT THE PUBLIC
OFFERING PRICE OF ITS SHARES OFFERED BY AND SOLD UNDER THE REGISTRATION
STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL SECURITIES OFFERED BY AND
SOLD UNDER SUCH REGISTRATION STATEMENT, AND TRONOX AND OTHER SELLING HOLDERS ARE
RESPONSIBLE FOR THE REMAINING PORTION; PROVIDED, HOWEVER, THAT, IN ANY SUCH
CASE: (I) NO SUCH HOLDER WILL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF
THE NET AMOUNT OF PROCEEDS OF ALL SUCH SHARES OFFERED AND SOLD BY SUCH HOLDER
PURSUANT TO SUCH REGISTRATION STATEMENT; AND (II) NO PERSON OR ENTITY GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE
SECURITIES ACT) WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO
WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  “PERSON” MEANS AN
INDIVIDUAL, A PARTNERSHIP, A CORPORATION, A LIMITED LIABILITY COMPANY, AN
ASSOCIATION, A JOINT STOCK COMPANY, A TRUST, A JOINT VENTURE, AN UNINCORPORATED
ORGANIZATION AND A GOVERNMENTAL ENTITY, OR ANY DEPARTMENT, AGENCY OR POLITICAL
SUBDIVISION THEREOF.


 


SECTION 6.2.                                   INDEMNIFICATION BY THE SELLING
HOLDERS.  EACH OF THE SELLING HOLDERS, BY VIRTUE OF EXERCISING ITS RESPECTIVE
REGISTRATION RIGHTS HEREUNDER, AGREES AND UNDERTAKES TO ENTER INTO CUSTOMARY
INDEMNIFICATION ARRANGEMENTS TO INDEMNIFY AND HOLD HARMLESS (IN THE SAME MANNER
AND TO THE SAME EXTENT AS SET FORTH IN SECTION 6.1) TRONOX, ITS DIRECTORS AND
OFFICERS, EACH PERSON WHO PARTICIPATES AS AN UNDERWRITER IN THE OFFERING OR SALE
OF SUCH SECURITIES, EACH OFFICER AND DIRECTOR OF EACH UNDERWRITER, AND EACH
PERSON, IF ANY, WHO CONTROLS TRONOX OR ANY SUCH UNDERWRITER WITHIN THE MEANING
OF THE SECURITIES ACT, WITH RESPECT TO ANY STATEMENT IN OR OMISSION FROM SUCH
REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS INCLUDED
THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THERETO, IF SUCH STATEMENT OR OMISSION
IS CONTAINED IN WRITTEN INFORMATION FURNISHED BY SUCH SELLING HOLDER TO TRONOX
SPECIFICALLY FOR INCLUSION IN SUCH REGISTRATION STATEMENT OR PROSPECTUS;
PROVIDED, HOWEVER, THAT THE OBLIGATION TO INDEMNIFY SHALL BE INDIVIDUAL, NOT
JOINT AND SEVERAL, FOR EACH SELLING HOLDER AND SHALL BE LIMITED TO THE NET
AMOUNT OF PROCEEDS RECEIVED BY SUCH SELLING HOLDER FROM THE SALE OF SHARES
PURSUANT TO SUCH REGISTRATION STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF TRONOX
OR ANY SUCH DIRECTOR, OFFICER OR PERSON AND SHALL SURVIVE THE TRANSFER OF THE
REGISTERED SECURITIES BY THE SELLING HOLDERS.


 


SECTION 6.3.                                   INDEMNIFICATION PROCEDURES.  ANY
PERSON ENTITLED TO INDEMNIFICATION HEREUNDER SHALL (I) GIVE PROMPT WRITTEN
NOTICE TO THE INDEMNIFYING PARTY OF ANY CLAIM WITH RESPECT TO WHICH IT SEEKS
INDEMNIFICATION (PROVIDED, HOWEVER, THAT THE FAILURE TO GIVE PROMPT NOTICE SHALL
NOT IMPAIR ANY PERSON’S RIGHTS TO INDEMNIFICATION HEREUNDER TO THE EXTENT SUCH
FAILURE HAS NOT PREJUDICED THE INDEMNIFYING PARTY) AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST BETWEEN SUCH
INDEMNIFIED AND INDEMNIFYING PARTIES MAY EXIST WITH RESPECT TO SUCH CLAIM,
PERMIT SUCH INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF SUCH CLAIM WITH COUNSEL
REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  IF SUCH DEFENSE IS ASSUMED,
THE INDEMNIFYING PARTY SHALL NOT BE SUBJECT TO ANY LIABILITY FOR ANY SETTLEMENT
MADE BY THE INDEMNIFIED PARTY WITHOUT THE INDEMNIFYING PARTY’S CONSENT (BUT SUCH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD).  AN INDEMNIFYING PARTY WHO IS NOT
ENTITLED TO (AS A RESULT OF A CONFLICT OF INTEREST, AS DETERMINED IN THE
INDEMNIFIED PARTY’S REASONABLE JUDGMENT), OR WHO ELECTS NOT TO, ASSUME THE
DEFENSE OF A CLAIM SHALL NOT BE OBLIGATED TO PAY THE FEES AND EXPENSES OF MORE
THAN ONE COUNSEL FOR ALL PARTIES INDEMNIFIED BY SUCH INDEMNIFYING PARTY WITH
RESPECT TO SUCH CLAIM, UNLESS IN THE REASONABLE JUDGMENT OF ANY INDEMNIFIED
PARTY A CONFLICT OF INTEREST MAY EXIST

 

12

--------------------------------------------------------------------------------


 


BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH
RESPECT TO SUCH CLAIM.


 

ARTICLE VII
BENEFITS AND TERMINATION OF REGISTRATION RIGHTS. 

 


SECTION 7.1.                                   BENEFITS AND TERMINATION OF
REGISTRATION RIGHTS.  THE HOLDERS MAY EXERCISE THE REGISTRATION RIGHTS GRANTED
HEREUNDER IN SUCH MANNER AND PROPORTIONS AS THEY SHALL AGREE AMONG THEMSELVES. 
THE REGISTRATION RIGHTS HEREUNDER SHALL CEASE TO APPLY TO ANY PARTICULAR SHARE
AND SUCH SECURITIES SHALL CEASE TO BE SHARES WHEN: (A) A REGISTRATION STATEMENT
WITH RESPECT TO THE SALE OF SUCH SHARES SHALL HAVE BECOME EFFECTIVE UNDER THE
SECURITIES ACT AND SUCH SHARES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH
SUCH REGISTRATION STATEMENT; (B) SUCH SHARES SHALL HAVE BEEN SOLD TO THE PUBLIC
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR PROVISION);
(C) SUCH SHARES SHALL HAVE BEEN OTHERWISE TRANSFERRED, NEW CERTIFICATES FOR THEM
NOT BEARING A LEGEND RESTRICTING FURTHER TRANSFER SHALL HAVE BEEN DELIVERED BY
TRONOX AND SUBSEQUENT PUBLIC DISTRIBUTION OF THEM SHALL NOT REQUIRE REGISTRATION
OR QUALIFICATION OF THEM UNDER THE SECURITIES ACT OR ANY SIMILAR STATE LAW THEN
IN FORCE; (D) SUCH SHARES SHALL HAVE CEASED TO BE OUTSTANDING; OR (E) IN THE
CASE OF SHARES HELD BY A PERMITTED TRANSFEREE, WHEN SUCH SHARES BECOME ELIGIBLE
FOR SALE PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT (OR ANY SUCCESSOR
PROVISION).


 

ARTICLE VIII
REGISTRATION EXPENSES

 


SECTION 8.1.                                   REGISTRATION EXPENSES.  AS USED
IN THIS AGREEMENT, THE TERM “REGISTRATION EXPENSES” MEANS ALL EXPENSES INCIDENT
TO TRONOX’S PERFORMANCE OF OR COMPLIANCE WITH THE REGISTRATION REQUIREMENTS SET
FORTH IN THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, THE FOLLOWING: (A) THE
FEES, DISBURSEMENTS AND EXPENSES OF TRONOX’S COUNSEL AND ACCOUNTANTS IN
CONNECTION WITH THE REGISTRATION OF THE SHARES TO BE DISPOSED OF UNDER THE
SECURITIES ACT; (B) ALL EXPENSES IN CONNECTION WITH THE PREPARATION, PRINTING
AND FILING OF THE REGISTRATION STATEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL
PROSPECTUS, ANY OTHER OFFERING DOCUMENT AND AMENDMENTS AND SUPPLEMENTS THERETO
AND THE MAILING AND DELIVERING OF COPIES THEREOF TO THE UNDERWRITERS AND DEALERS
AND DIRECTLY TO SECURITYHOLDERS IN THE CASE OF AN EXCHANGE REGISTRATION; (C) THE
COST OF PRINTING AND PRODUCING ANY AGREEMENTS AMONG UNDERWRITERS, UNDERWRITING
AGREEMENTS, AND BLUE SKY OR LEGAL INVESTMENT MEMORANDA, ANY SELLING AGREEMENTS
AND ANY AMENDMENTS THERETO OR OTHER DOCUMENTS IN CONNECTION WITH THE OFFERING,
SALE OR DELIVERY OF THE SHARES TO BE DISPOSED OF; (D) ALL EXPENSES IN CONNECTION
WITH THE QUALIFICATION OF THE SHARES TO BE DISPOSED OF FOR OFFERING AND SALE
UNDER STATE SECURITIES LAWS, INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL FOR
THE UNDERWRITERS IN CONNECTION WITH SUCH QUALIFICATION AND IN CONNECTION WITH
ANY BLUE SKY AND LEGAL INVESTMENT SURVEYS; (E) THE FILING FEES INCIDENT TO
SECURING ANY REQUIRED REVIEW BY THE NEW YORK STOCK EXCHANGE AND ANY OTHER
SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS THEN TRADED OR LISTED OF THE
TERMS OF THE SALE OF THE SHARES TO BE DISPOSED OF AND THE TRADING OR LISTING OF
ALL SUCH SHARES ON EACH SUCH EXCHANGE; (F) THE COSTS OF PREPARING STOCK
CERTIFICATES; (G) THE COSTS AND CHARGES OF TRONOX’S TRANSFER AGENT AND
REGISTRAR; AND (H) THE FEES AND DISBURSEMENTS OF ANY CUSTODIANS, SOLICITATION
AGENTS, INFORMATION AGENTS OR EXCHANGE AGENTS.  REGISTRATION EXPENSES SHALL NOT
INCLUDE UNDERWRITING DISCOUNTS AND UNDERWRITERS’ COMMISSIONS ATTRIBUTABLE TO THE

 

13

--------------------------------------------------------------------------------


 


SHARES BEING REGISTERED FOR SALE ON BEHALF OF THE SELLING HOLDERS, WHICH SHALL
BE PAID BY THE SELLING HOLDERS.


 

ARTICLE IX
MISCELLANEOUS.

 


SECTION 9.1.                                   TERMINATION. THIS AGREEMENT MAY
BE TERMINATED BY KERR-MCGEE AT ANY TIME, IN ITS SOLE DISCRETION, PRIOR TO THE
CLOSING DATE, IN WHICH CASE NEITHER PARTY WILL HAVE ANY LIABILITY OF ANY KIND TO
THE OTHER PARTY.


 


SECTION 9.2.                                   COUNTERPARTS; ENTIRE AGREEMENT. 
(A) THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH
SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN
ONE OR MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED
TO THE OTHER PARTY.


 


(B)                                 THIS AGREEMENT CONTAINS THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, SUPERSEDES ALL
PREVIOUS AGREEMENTS, NEGOTIATIONS, DISCUSSIONS, WRITINGS, UNDERSTANDINGS,
COMMITMENTS AND CONVERSATIONS WITH RESPECT TO SUCH SUBJECT MATTER AND THERE ARE
NO AGREEMENTS OR UNDERSTANDINGS BETWEEN THE PARTIES OTHER THAN THOSE SET FORTH
OR REFERRED TO HEREIN OR THEREIN.


 


SECTION 9.3.                                   GOVERNING LAW; JURISDICTION; JURY
TRIAL WAIVER.  (A)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.


 

(b)                                 Each of the parties hereto (i) consents to
submit itself to the personal jurisdiction of the United States District Court
for the Southern District of New York or the Supreme Court of The State of New
York, New York County in the event any dispute arises out of this Agreement or
any of the transactions contemplated hereby, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (iii) agrees that it will not bring any
action relating to this agreement or any of the transactions contemplated hereby
in any court other than the United States District Court for the Southern
District of New York or the Supreme Court of the State of New York, New York
County.

 

(c)                                  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR BY THE TRANSACTIONS CONTEMPLATED
HEREBY.

 


SECTION 9.4.                                   ASSIGNMENT.  THIS AGREEMENT MAY
NOT BE ASSIGNED BY ANY PARTY HERETO OTHER THAN BY KERR-MCGEE TO A PERMITTED
TRANSFEREE AS PROVIDED FOR IN SECTION 2.5; PROVIDED THAT KERR-MCGEE MAY ASSIGN
THIS AGREEMENT IN CONNECTION WITH THE SALE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS.


 


SECTION 9.5.                                   THIRD PARTY BENEFICIARIES. 
EXCEPT FOR THE INDEMNIFICATION RIGHTS UNDER THIS AGREEMENT, (A) THE PROVISIONS
OF THIS AGREEMENT ARE SOLELY FOR THE BENEFIT OF THE PARTIES HERETO

 

14

--------------------------------------------------------------------------------


 


AND ARE NOT INTENDED TO CONFER UPON ANY OTHER ANY RIGHTS OR REMEDIES HEREUNDER
AND (B) THERE ARE NO THIRD PARTY BENEFICIARIES OF THIS AGREEMENT AND THIS
AGREEMENT SHALL NOT PROVIDE ANY THIRD PERSON WITH ANY REMEDY, CLAIM, LIABILITY,
REIMBURSEMENT, CLAIM OF ACTION OR OTHER RIGHT IN EXCESS OF THOSE EXISTING
WITHOUT REFERENCE TO THIS AGREEMENT.


 


SECTION 9.6.                                   NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING (INCLUDING BY TELECOPY)
AND SHALL BE DEEMED TO BE DULY GIVEN OR MADE WHEN DELIVERED, OR, IN THE CASE OF
TELECOPY, WHEN RECEIVED, ADDRESSED AS FOLLOWS OR TO SUCH OTHER ADDRESS AS MAY BE
HEREAFTER NOTIFIED BY THE RESPECTIVE PARTY:

 

To Parent:

 

Kerr-McGee Corporation
Kerr-McGee Worldwide Corporation
Kerr-McGee Center
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-3649
Attention:   General Counsel

 

 

 

with a copy to:

 

Covington & Burling
1330 Avenue of the Americas
New York, New York 10019
Facsimile:   212-841-1010
Attention:   Scott F. Smith

 

 

 

To Tronox:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4504
Attention:   Chief Executive Officer

 

 

 

with a copy to:

 

Tronox Incorporated
123 Robert S. Kerr Avenue
Oklahoma City, Oklahoma 73102
Facsimile:   405-270-4101
Attention:   General Counsel

 


SECTION 9.7.                                   SEVERABILITY.  IF ANY PROVISION
OF THIS AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE IS
DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF OR THEREOF, OR THE APPLICATION OF
SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OR IN JURISDICTIONS OTHER THAN THOSE
AS TO WHICH IT HAS BEEN HELD INVALID OR UNENFORCEABLE, SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED
THEREBY, SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, AS THE CASE MAY BE, IS NOT AFFECTED IN ANY
MANNER ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION, THE PARTIES SHALL
NEGOTIATE IN GOOD FAITH IN AN EFFORT TO AGREE UPON SUCH A SUITABLE AND EQUITABLE
PROVISION TO EFFECT THE ORIGINAL INTENT OF THE PARTIES.


 


15

--------------------------------------------------------------------------------



 


SECTION 9.8.                                   PARTIES IN INTEREST.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY
HERETO AND THEIR LEGAL REPRESENTATIVES AND SUCCESSORS, AND EACH AFFILIATE OF THE
PARTIES HERETO, AND NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED
TO CONFER UPON ANY OTHER PERSON, OTHER THAN ANY PERMITTED TRANSFEREE, ANY RIGHTS
OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT.


 


SECTION 9.9.                                   DISPUTES.  THE PARTIES SHALL
ATTEMPT TO FINALLY RESOLVE ANY CLAIM, CONTROVERSY, OR DISPUTE ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE THREATENED, ALLEGED OR ACTUAL BREACH OR
DEFAULT THEREOF BY EITHER PARTY, AS HEREINAFTER SET FORTH.  THE RESOLUTION
PROCEDURES SHALL BE INVOKED WHEN EITHER PARTY SENDS A WRITTEN NOTICE TO THE
OTHER PARTY OF THE OCCURRENCE OF A CLAIM, CONTROVERSY OR DISPUTE, OR OF THE
THREATENED, ALLEGED OR ACTUAL BREACH OF THIS AGREEMENT.  THE NOTICE SHALL
DESCRIBE THE NATURE OF THE DISPUTE AND THE PARTY’S POSITION WITH RESPECT TO SUCH
DISPUTE.  THE PARTIES SHALL EXPEDITIOUSLY SCHEDULE CONSULTATIONS OR A MEETING
BETWEEN KNOWLEDGEABLE REPRESENTATIVES DESIGNATED BY EACH PARTY IN AN EFFORT TO
RESOLVE THE DISPUTE INFORMALLY.  SUCH CONSULTATIONS OR MEETINGS SHALL IN NO
EVENT OCCUR LATER THAN 10 DAYS AFTER DELIVERY OF THE WRITTEN NOTICE BY A PARTY
UNDER THIS SECTION 9.9.  IF THE PARTIES ARE UNABLE TO RESOLVE THE DISPUTE WITHIN
15 DAYS AFTER CONSULTATIONS COMMENCE, THE DISPUTE SHALL BE SUBMITTED IN WRITING
TO AN APPROPRIATE EXECUTIVE OFFICER OF EACH PARTY.  THE EXECUTIVE OFFICERS SHALL
ATTEMPT TO RESOLVE ANY DISPUTE SUBMITTED TO THEM FOR RESOLUTION IN ACCORDANCE
WITH THIS SECTION 9.9 THROUGH CONSULTATION AND NEGOTIATION, WITHIN 30 DAYS AFTER
SUCH SUBMITTAL (OR SUCH LONGER PERIOD AS MAY BE MUTUALLY AGREED BY THE
PARTIES).  THE EXECUTIVE OFFICERS MAY REQUEST THE ASSISTANCE OF AN INDEPENDENT
MEDIATOR IF THEY BELIEVE THAT SUCH A MEDIATOR WOULD BE OF ASSISTANCE TO THE
EFFICIENT RESOLUTION OF THE DISPUTE.


 


SECTION 9.10.                             FAILURE OR INDULGENCE NOT WAIVER;
REMEDIES CUMULATIVE.  NO FAILURE OR DELAY ON THE PART OF ANY PARTY HERETO IN THE
EXERCISE OF ANY RIGHT HEREUNDER SHALL IMPAIR SUCH RIGHT OR BE CONSTRUED TO BE A
WAIVER OF, OR ACQUIESCENCE IN, ANY BREACH OF ANY REPRESENTATION, WARRANTY OR
AGREEMENT HEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT
PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR OF ANY OTHER RIGHT.  ALL RIGHTS
AND REMEDIES EXISTING UNDER THIS AGREEMENT ARE CUMULATIVE TO, AND NOT EXCLUSIVE
OF, ANY RIGHTS OR REMEDIES OTHERWISE AVAILABLE.


 


SECTION 9.11.                             AMENDMENTS.  NO PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED WAIVED, AMENDED, SUPPLEMENTED OR MODIFIED BY ANY
PARTY, UNLESS SUCH WAIVER, AMENDMENT, SUPPLEMENT OR MODIFICATION IS IN WRITING
AND SIGNED BY THE AUTHORIZED REPRESENTATIVE OF THE PARTY AGAINST WHOM IT IS
SOUGHT TO ENFORCE SUCH WAIVER, AMENDMENT, SUPPLEMENT OR MODIFICATION.


 


SECTION 9.12.                             INTERPRETATION.  WORDS IN THE SINGULAR
SHALL BE HELD TO INCLUDE THE PLURAL AND VICE VERSA AND WORDS OF ONE GENDER SHALL
BE HELD TO INCLUDE THE OTHER GENDERS AS THE CONTEXT REQUIRES. THE TERMS
“HEREOF”, “HEREIN”, AND “HEREWITH” AND WORDS OF SIMILAR IMPORT SHALL, UNLESS
OTHERWISE STATED, BE CONSTRUED TO REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT. ARTICLE AND SECTION REFERENCES ARE
TO THE ARTICLES AND SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.  THE
WORD “INCLUDING” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT (OR THE
APPLICABLE ANCILLARY AGREEMENT) SHALL MEAN “INCLUDING, WITHOUT LIMITATION,”
UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE SPECIFIED.  THE WORD
“OR” SHALL NOT BE EXCLUSIVE.


 


16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date and year first written above.

 

 

KERR-McGEE CORPORATION

 

 

 

 

 

By

/s/ Robert M. Wohleber

 

 

Name: Robert M. Wohleber

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

TRONOX INCORPORATED

 

 

 

 

 

By

/s/ Thomas W. Adams

 

 

Name: Thomas W. Adams

 

Title: Chief Executive Officer

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

--------------------------------------------------------------------------------